Citation Nr: 0433008	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  02-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to April 
1969.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision in 
which the RO denied service connection for PTSD.  In December 
2001, the veteran filed a notice of disagreement (NOD), and a 
statement of the case (SOC) was issued in May 2002.  The 
veteran filed a substantive appeal in July 2002.  

In October 2004, the veteran was scheduled to testify at a 
videoconference hearing before a Veterans Law Judge (VLJ) at 
the RO; however, the record indicates that the veteran failed 
to report for this hearing.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in its 
December 2003 Informal Hearing Presentation (IHP),  the 
veteran's representative raised the issue of service 
connection for psychiatric disability other than PTSD.  The 
claims file reflects that, in an October 1975 rating 
decision, the RO denied the veteran's original claim for 
service connection for a nervous condition; in a May 1978 
decision the RO reopened this claim, but  denied the claim on 
its merits.  As it does not appear that the veteran perfected 
an appeal of the denial, the legal authority governing 
finality and reopening of previously disallowed claims 
appears to apply to a claim for service connection for 
psychiatric disability other than PTSD.  See 38 U.S.C.A. 
§ 7105 (West 2002); .38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).  The Board notes, hhowever, that the RO has not 
adjudicated a petition to reopen such a claim, and such claim 
is not currently before the Board.  Hence, the Board refers 
this matter to the RO for appropriate action.  




REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2004).  The Board notes that in March 
2002, 38 C.F.R. § 3.304(f) was amended, effective March 7, 
2002, with respect to claims based on personal assault.  See 
67 Fed Reg. 10330-10332 (March 7, 2002); 38 C.F.R. § 
3.304(f)(3) (2004).

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3).

In the instant case, an October 2000 letter from a VA social 
worker at the [redacted] Vet Center in [redacted], West 
Virginia, documents an assessment of PTSD.  However, further 
RO action is needed to ascertain whether there is credible 
supporting evidence as to the occurrence of an alleged in-
service sexual assault (the claimed in-service stressor in 
this case), and, if so, whether there is a medical link 
between this incident and the veteran's current symptoms.     

As an alleged stressor underlying his PTSD, the the veteran 
has contended that, in April 1968, he experienced an in-
service sexual trauma.  The RO has obtained as evidence 
pertaining to the claim on appeal the veteran's service 
medical records (SMRs), service personnel records, 
hospitalization records from the VA Medical Center (VAMC) in 
Washington, D.C., dated in December 1974 and March 1978, and 
additional VA outpatient records since September 1999.  The 
RO has also sent to the veteran a January 2001 PTSD 
questionnaire requesting that he identify any further sources 
of information with respect to his claim.  In March 2001, the 
veteran responded that he received treatment for a mental 
health condition at the New Orleans VAMC in 1970 (apparently 
within 1-2 years of the alleged in-service sexual assault, 
and the veteran's April 1969 date of discharge from service).  
However, the claims file does not reflect that the RO has 
obtained or attempted to obtain these records, pursuant to 
its attempts to corroborate the veteran's account of the 
alleged incident.  See 38 C.F.R. § 3.304(f).

Additionally, the Board points out that in his March 2001 
response to the RO's PTSD questionnaire, the veteran also 
identified outstanding treatment records from the Jesse Brown 
VAMC in Chicago (hereinafter Chicago VAMC) dated from 1979 to 
1985; the Sierra Nevada Health Care System, a VAMC in Reno, 
Nevada, (hereinafter Reno VAMC) dated from 1985 to 1990; and 
the Louis A. Johnson VAMC in Clarksburg, West Virginia 
(hereinafter Clarksburg VAMC) dated from 1990 to the present.  
The Board emphasizes that VA is required to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim; such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b) (West 2002).  

Hence, the RO must obtain all outstanding pertinent medical 
records from the New Orleans VAMC since 1970, as well as from 
the Chicago VAMC from 1979 to 1985, the Reno VAMC from 1985 
to 1990, and the Clarksburg VAMC from 1990 to the present, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004) as regards requesting records from Federal facilities.  

If any evidence that reflects or alludes to a sexual assault 
in service, and/or significant behavior changes following the 
time period of the alleged assault, is received, then the RO 
should arrange for the veteran to undergo VA examination from 
a a VA psychiatrist as to whether the evidence establishes 
that the alleged stressor actually occurred, and if so, 
whether such stressor has resulted in the veteran's PTSD.  
See 38 C.F.R.  § 3.304(f)(3).   

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the New 
Orleans, Chicago, Reno, and Clarksburg 
VAMCs all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's claimed PTSD (from 1970 to the 
present, from New Orleans; from 1979 to 
1985 from Chicago; from 1985 to 1990 from 
Reno; and from 1990 to the present, from 
Clarksburg).  The RO must follow the 
current procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.
  
2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	If any evidence that reflects or 
alludes to a sexual assault in service, 
and/or behavior changes following the time 
period of the alleged assault, is 
received, then the RO arrange for the 
veteran to undergo examination by a 
psychiatrist at an appropriate VA medical 
facility. The veteran's entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions. 

Based on a review of the claims file, the 
physician should offer an opinion as to 
whether the record, in its entirety, 
establishes that the claimed in-service 
sexual assault of the veteran occurred.   
In rendering the requested opinion, the 
psychiatrist should address whether the 
record establishes behavior changes in the 
veteran after the alleged assault (which 
may constitute credible evidence of the 
occurrence of the claimed stressor).

If the examiner determines that the 
evidence establishes or tends to establish 
the occurrence of the claimed in-service 
sexual assault, the psychiatrist should 
further opine whether a diagnosis of PTSD, 
on the basis of such assault, is deemed 
appropriate.  If so, the the psychiatrist 
should address how the diagnostic criteria 
of PTSD are otherwise met.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.


5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  

8.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 




Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E.MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

